Citation Nr: 1023213	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision in September 1998, denying the claim of service 
connection for posttraumatic stress disorder, thereby 
establishing an earlier effective date for the grant of 
service connection.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1965 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2007, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  


FINDINGS OF FACT

1. In a decision in September 1998, the RO denied service 
connection for posttraumatic stress disorder; after the 
Veteran was notified of the determination, he did not file a 
timely notice of disagreement and the rating decision became 
final; the rating decision of September 1998, denying service 
connection for posttraumatic stress disorder, did not involve 
an error of fact or law that was outcome determinative.

2. On October 22, 2007, the Veteran filed the current 
application to reopen the claim of service connection for 
posttraumatic stress disorder.  


CONCLUSIONS OF LAW

1. There was no clear and unmistakable error of fact or of 
law in the rating decision in September 1998 by the RO, 
denying service connection for  posttraumatic stress 
disorder.  38 C.F.R. § 3.105 (2009).

2. The criteria for an effective date earlier than October 
22, 2007, for the grant of service connection for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

On the claim of clear and unmistakable error, the duties to 
notify and to assist under the VCAA are not applicable as the 
determination as to the existence of clear and unmistakable 
error is based on the facts and the law at the time the 
decision challenged was made, and no further factual 
development is appropriate.  Parker v. Principi, 15 Vet. App. 
407, 411-12 (2002) (VCAA is not applicable to a claim of 
clear and unmistakable error in a rating decision by the RO, 
citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(en banc). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudication, content-
complying VCAA notice on the underlying claim of service 
connection for posttraumatic stress disorder in November 
2007.  In a rating decision in December 2007, the RO granted 
service connection for posttraumatic stress disorder, 
effective October 22, 2007.  Where, as here, service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose of the notice has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the effective date 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the Veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

A claimant whose VA claim has been adjudicated by an RO has 
one year after the issuance of written notification in which 
to initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.  

Such a final decision may, however, be reversed or amended 
where evidence establishes that it was a product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).

A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows:  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  It is the sort of error, 
which had it not been made, would have manifestly changed the 
outcome at the time it was made.  It is an undebatable error, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed.  A 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992) (en banc). 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error of fact or of law that 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error such that even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-45 
(1993).  

If a claimant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo at 44.

After the Veteran was notified of the adverse determination 
and of his appellate rights, the Veteran did not appeal the 
rating decision of September 1998 by the RO, denying the 
claim of service connection for posttraumatic stress 
disorder, and the rating decision became final by operation 
of law based on the evidence then of record and the rating 
decision is accepted as correct in the absence of clear and 
unmistakable error of fact or of law.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104. 

Analysis

The Veteran has not alleged that the correct facts, as the 
facts were known were not before the adjudicator at the time 
of the rating decision in September 1998.  

The evidence at the time of the rating decision in September 
1998 consisted of the service treatment records and the 
Veteran's DD-214.  The service treatment records contained no 
complaint, finding, history, treatment, or diagnosis of a 
psychiatric disorder, including posttraumatic stress 
disorder.  The Veteran's DD-214 showed that he was rifleman, 
he served in Vietnam, and he was awarded the Purple Heart 
medal.  

In May 1998, the RO sent the Veteran a PTSD questionnaire, 
which he did not fill out.  In the rating decision in 
September 1998, the RO denied service connection for 
posttraumatic stress disorder because there was no confirmed 
diagnosis of posttraumatic stress disorder.  The RO 
determined that the evidence was inadequate to establish a 
stressful experience in service

On October 22, 2007, the Veteran filed an application to 
reopen the claim of service connection for posttraumatic 
stress disorder.  On VA examination in November 2007, 
posttraumatic stress disorder was diagnosed, which was 
related to the Veteran's combat in Vietnam.  In a rating 
decision in December 2007, the RO granted service connection 
for posttraumatic stress disorder, effective October 22, 
2007, the date of receipt of the application to reopen the 
claim. 



In April 2008 and May 2009, the Veteran argued that at the 
time of the rating decision in September 1998, the Veteran 
was not afforded a VA examination, constituting error.  A 
failure to provide a VA examination does not constitute clear 
and unmistakable error as a breach of the duty to assist 
cannot form a basis for a claim of clear and unmistakable 
because the failure results in only an incomplete rather than 
an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994). 

In September 1998, in order to establish service connection 
for posttraumatic stress disorder, there must have been 
medical evidence establishing a clear diagnosis of 
posttraumatic stress disorder, credible evidence of an in-
service stressor, and a link established by medical evidence 
between current symptoms and the in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart was conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The Veteran has alleged an error of law, that is, the 
statutory or regulatory provisions extant at that time were 
incorrectly applied because the Veteran was awarded the 
Purple Heart medal, which was conclusive proof of an in-
service stressor, and the Veteran did not have to fill out 
the PTSD questionnaire in order to establish service 
connection.  

The record shows that Veteran was awarded the Purple Heart, 
which under then 38 C.F.R. § 3.304(f) was conclusive proof of 
the in-service in the absence of evidence to the contrary and 
there was no such evidence.  However, proof of an in-service 
stressor was only one element necessary to establish service 
connection, under 38 C.F.R. § 3.304(f), medical evidence 
establishing a clear diagnosis of posttraumatic stress 
disorder was also required.  And there was no medical 
evidence of record of a clear diagnosis of posttraumatic 
stress disorder. 

The question now becomes should the RO have afforded the 
Veteran a VA examination in order to determine whether the 
Veteran had posttraumatic stress disorder linked to in-
service stressor.  

Even if the response is affirmative, the RO's failure to 
afford the Veteran a VA examination does not rise to the 
level of clear and unmistakable error as a failure to afford 
the Veteran a VA examination creates an incomplete record, 
rather than an incorrect record and an incomplete record is 
not a basis for clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994) (A breach of the duty to 
assist cannot form a basis for a claim of clear and 
unmistakable because the failure results in only an 
incomplete rather than an incorrect record.).  

As for the provisions of 38 U.S.C.A. § 1154(b), the 
provisions pertain only to the question of whether a 
particular event occurred in service, that is, what happened 
then, in case, an in-service stressor, which had already been 
established by the Purple Heart.  Medical evidence of a 
current disability was still required to support the claim.  
Wade v. West, 11 Vet. App. 302, 306 (1998).  

As there was no medical evidence establishing a clear 
diagnosis of posttraumatic stress disorder under 38 C.F.R. 
§ 3.304(f) at the time of the rating decision in September 
1998, the denial of service connection was not clearly and 
unmistakably erroneous.  



For these reasons, the rating decision by the RO in September 
1998, denying service connection for posttraumatic stress 
disorder, was based on the correct facts at the time and in 
accordance with then 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f), and the RO's rating decision did not contain 
clear and unmistakable error of fact or of law.

Alternative Argument

The Veteran argues that the claim of service connection for 
posttraumatic stress disorder, denied by the rating decision 
in September 1998, needs to be readjudicated because it was 
never adjudicated under the VCAA.  

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (VCAA), enacted on November 9, 2000, 
section 7(b)(1) provided: in the case of a claim for benefits 
denied or dismissed as not well grounded, the Secretary of 
Veterans Affairs shall, upon the request of the claimant or 
on the Secretary's own motion, order the claim readjudicated, 
as if the denial or dismissal had not been made.  The 
following two criteria had to be met: the rating decision 
became final "during the period beginning on July 14, 1999, 
and ending on the date of the enactment" of the VCAA, 
November 9, 2000, and the claim was denied because the claim 
was not well grounded.  Also section 7(b)(3) provided that a 
claim may not be readjudicated unless the claimant's request 
or Secretary's motion to initiate it occurs within two years 
of the enactment of the VCAA, and section 7(b)(4) provided 
that, in the absence of a timely request from the claimant, 
nothing in the VCAA shall be construed to require the 
Secretary to locate and readjudicate a claim.  See VAOPGCPREC 
03-2001. 

In this case, the claim of service connection was not denied 
as not well grounded and the claim became final before 
July 14, 1999.  For these reasons, the adjudication in 
September 1998 was outside the scope to readjudicate under 
the VCAA.   If even, the rating decision were subject to 
readjudication under the VCAA, which it was not, there was no 
request by the Veteran or Secretary of VA to initiate a 
readjudication within two years of November 9, 2000. 

For the reasons articulated, the argument for readjudication 
under the VCAA lacks any factual or legal merit.

Earlier Effective Date other than on Grounds of Clear and 
unmistakable Error  

The Veteran seeks an effective date earlier than October 22, 
2007, for the grant of service connection for posttraumatic 
stress disorder.  

Under 38 U.S.C.A. § 5110(a), the effective date of an award 
based on a claim reopened after a final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application.

The effective date for an award of benefits based upon new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(q)(1)(ii).

Following the denial of service connection for posttraumatic 
stress disorder in September 1998, the effective date for the 
grant of service connection based on a claim to reopen, can 
be no earlier than the date of receipt of the claim to 
reopen, that is, October 22, 2007.

Before October 22, 2007, there was no communication or action 
received by VA from the Veteran of intent to claim service 
connection for posttraumatic stress disorder, constituting an 
informal claim under 38 C.F.R. § 3.155.  And there was no VA 
treatment record that may serve as an informal claim to 
reopen under 38 C.F.R. § 3.157. 

Therefore, due to finality of the rating decision in 
September 1998, 38 C.F.R. § 3.160, there was no pending claim 
or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal 
claim under 38 C.F.R. §§ 3.155 and 3.157, for service 
connection for posttraumatic stress disorder before October 
22, 2007, and there is no factual or legal basis to assign an 
effective date before October 22, 2007, based on an 
unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

The RO assigned the earliest effective date legally permitted 
in this case for the grant of service connection, which is 
the date of receipt of the application to reopen the claim 
supported by new and material evidence.  No earlier effective 
date is permitted by law in this case.

For the above reasons, the preponderance of the evidence is 
against the claim for an effective date earlier than October 
22, 2007, for the grant of service connection for 
posttraumatic stress disorder, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Reversal of the RO's decision in September 1998, denying 
service connection for posttraumatic stress disorder on the 
grounds of clear and unmistakable error, is denied.

An effective date earlier than October 22, 2007, for the 
grant of service connection for posttraumatic stress disorder 
is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


